Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 28, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  147857-8 & (73)                                                                                           Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  ZAREMBA EQUIPMENT, INC.,                                                                                             Justices
           Plaintiff-Appellee/
           Cross-Appellant,
  v                                                                  SC: 147857-8
                                                                     COA: 298221; 298755
                                                                     Otsego CC: 04-010930-CK
  HARCO NATIONAL INSURANCE
  COMPANY and PATRICK MUSALL,
             Defendants-Appellants/
             Cross-Appellees.
  _________________________________________/

         On order of the Court, the application for leave to appeal the July 25, 2013
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 28, 2014
         d0224
                                                                                Clerk